Citation Nr: 1716354	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-52 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial schedular disability rating in excess of 50 percent for an acquired psychiatric disorder, to include the issue of a rating in excess of 30 percent prior to July1, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1995 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2016, while his appeal was pending, the Veteran was hospitalized for psychiatric treatment. As a consequence, he was awarded a temporary total rating for his psychiatric disability effective May 10, 2016, to July 1, 2016, after which he was again assigned a 30 percent rating. He was subsequently assigned a 50 percent disability rating in September 2016, effective from July 1, 2016. The Veteran has not indicated any disagreement with the period of time for which he was granted a temporary total evaluation, and therefore, this appeal concerns his schedular evaluation.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing by videoconference in his October 2016 VA Substantive Appeal. In April 2017, the Veteran again indicated his desire to have a videoconference hearing before the Board. See April 2017 Motion to Remand for Videoconference Hearing. 

To date, he has not been afforded a Board hearing for his claim to a higher initial rating for his service connected psychiatric disorder. There is no indication that the hearing request has been withdrawn; therefore, the Veteran must be scheduled for a hearing. See 38 C.F.R. §§ 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before the Board at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




